147 N.J. 595 (1997)
689 A.2d 131
STEPHEN P. WALSH, PLAINTIFF-RESPONDENT,
v.
STATE OF NEW JERSEY, DEPARTMENT OF THE PUBLIC ADVOCATE, OFFICE OF THE PUBLIC DEFENDER, PUBLIC DEFENDER, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued February 19, 1997.
Decided March 5, 1997.
Lewis A. Scheindlin, Deputy Attorney General, argued the cause for appellant (Peter G. Verniero, Attorney General of New Jersey, attorney; Mary C. Jacobson, Assistant Attorney General, of counsel; Mr. Scheindlin and Perry L. Lattiboudere, Deputy Attorney General, on the briefs).
Matthew S. Rogers argued the cause for respondent (Contant, Scherby & Atkins, attorneys; Andrew T. Fede, on the brief).
PER CURIAM.
The judgment is reversed, substantially for the reasons expressed in Judge Skillman's dissenting opinion of the Appellate Division, reported at 290 N.J. Super. 13, 674 A.2d 988 (1996).
For reversal  Chief Justice PORITZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.